Exhibit 10(iii)(A)(7)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

COMBINED RESTRICTED STOCK UNIT AND PERFORMANCE CASH AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below Restricted Stock Units
(“RSUs”), payable in cash and/or shares, based on the value of the corresponding
number of shares of the Company’s common stock (the “Shares”) and a Performance
Cash Award to be settled in cash and/or Shares (collectively, the “Combined
Award”). The terms and conditions of the Combined Award are set forth in this
Award Agreement (the “Agreement”) and in The Interpublic Group of Companies,
Inc. 2009 Performance Incentive Plan (the “Plan”), which is attached hereto as
Exhibit A.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Date of Award

 

        

Participant’s Name

 

Number of RSUs

 

       Vesting of RSUs          [Vesting criteria to be inserted, which may
include vesting upon satisfaction of performance criteria determined by the
Committee. Except as set forth in the Plan, vesting shall not occur during the
first year following the Date of Grant.]

Payment Date

 

         Subject to the vesting conditions set forth herein and the terms of the
Plan, the payment date shall occur during the calendar year prescribed by
Section 6(f) of the Plan, no later than March 15th of such calendar year.

PERFORMANCE CASH AWARD AGREEMENT

 

Date of Award        <  >   

    Participant’s Name        <  >

 

Target Amount to be Paid Upon Vesting            Refer to Award Letter from
Interpublic.

 

Performance Period   

                 through                 .

 

Vesting Date   

Subject to the terms of the Plan and the paragraph below, the scheduled vesting
date is the              anniversary of the date of this Performance Cash Award,
as set forth above, or such later date as specified in the following paragraph.

 

Notwithstanding any other provision of this Agreement, if the audit of the
Company’s consolidated financial statements for the years included in the
Performance Period (the “Audited Financials”) has not been completed more than
fifteen (15) days before the vesting date set forth above, the vesting date
shall be delayed until the earlier of (i) the thirtieth (30th) day after the
completion of the Audited Financials for the years included in the Performance
Period or (ii) the date the Actual Payment (as defined below) is made. Except as
otherwise provided in the Plan, any portion of this Performance Cash Award that
is not vested on the date the Participant ceases to be an employee of the
Company and its Affiliates shall be forfeited.

Actual Payment
Amount    The “Actual Payment” (to the extent vested) shall be between 0 and 2
times the “Target Amount to be Paid Upon Vesting,” as determined by the
Committee based on the achievement of the Performance Criteria described in the
in the Award Letter from Interpublic. [Form of Actual Payment Amount may be made
in cash, Shares, or a combination as prescribed in Section 8(b) of the Plan].
Payment Date    Subject to the vesting conditions set forth herein and the terms
of the Plan, the payment date shall occur during the calendar year prescribed by
Section 8(b) of the Plan, no later than March 15th of such calendar year.

Please review the remaining pages of this Agreement and the Plan document, and
execute the Agreement where indicated on page 4.



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

COMBINED RESTRICTED STOCK UNIT AND PERFORMANCE CASH AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Amount of RSU Payment    Payment of vested RSUs shall be made at the time set
forth in the cover page. The amount of the payment shall be equal to the fair
market value on the payment date of one Share multiplied by the number of the
Participant’s RSUs. For purposes of the preceding sentence, the fair market
value of one Share shall be the closing price of a Share on the last trading day
immediately preceding the payment date. [Form of payment for the vested RSUs may
be made in cash, Shares or a combination.] Dividends    This Award confers no
rights on the Participant as a shareholder of the Company. Accordingly, the
Participant is not entitled to any dividends with respect to RSUs.
Tax Withholding    As set forth in the Plan, the Company may be required to
withhold income and employment taxes with respect to this Award. In any event,
the Participant remains responsible at all times for paying any income and
employment taxes with respect to this Award. If the Participant relocates to
another country, the Participant is responsible for notifying the Company of
such relocation and is responsible for compliance with all applicable tax
requirements. Neither the Company nor any of its affiliates are responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.

 

-2-



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF PERFORMANCE CASH AWARD

 

Achievement of Performance Criteria    Subject to the terms of the Plan, the
Committee shall have sole and exclusive discretion to determine whether and the
extent to which the applicable Performance Criteria have been achieved, and the
corresponding amount that is payable pursuant to this Performance Cash Award.
Except in the case of death, Disability, or a Change of Control, no payment
shall be made pursuant to this Performance Cash Award before the Committee has
certified in writing that the Performance Criteria and all other material terms
of this Award have been satisfied. Withholding    As set forth in the Plan, the
Company may be required to withhold income and employment taxes when the Award
is paid to the Participant. The Participant remains responsible at all times for
paying any income and employment taxes with respect to this Award. If the
Participant relocates to another country, the Participant is responsible for
notifying the Company of such relocation and is responsible for compliance with
all applicable tax requirements. Neither the Company nor any of its affiliates
are responsible for any liability or penalty relating to taxes (including excise
taxes) on compensation (including imputed compensation) or other income
attributed to the Participant (or a Beneficiary) pursuant to this Agreement,
whether as a result of the Participant failing to make timely payments of tax or
otherwise.

 

-3-



--------------------------------------------------------------------------------

CONSTRUCTION AND INTERPRETATION OF COMBINED AWARD AGREEMENT

This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.

This Agreement, the Award Letter from Interpublic, and the terms of the Plan
constitute the entire understanding between the Participant and the Company and
its Affiliates regarding this Combined Award. Any prior agreements, commitments,
or negotiations concerning this Combined Award are superseded.

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as expressly provided herein, in case of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read the above Combined Award Agreement and the Plan, and I understand
and agree to their terms and conditions.

 

  

Participant’s Signature,

to be provided electronically

 

-4-